IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






NO. PD-0231-06


EFRAIN ALAMEDA, Appellant

v.


THE STATE OF TEXAS





ON DISCRETIONARY REVIEW OF CASE 02-04-00522-CR OF
THE SECOND COURT OF APPEALS

TARRANT COUNTY



Womack, J., filed a concurring opinion.


	I join the judgment of the Court and the portions of its opinion that are headed "Admissibility of
the Transcript" and "Cumulation of Sentences."
	For the reasons given in the Presiding Judge's opinion, ante, I agree that the tape recording
was admissible.

Filed: June 27, 2007
Publish.